United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3848
                                   ___________

Terri L. Luckenbach,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: June 6, 2002
                              Filed: June 13, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Terri L. Luckenbach appeals the District Court’s1 order affirming the denial of
disability insurance benefits. In her January 1996 application, Luckenbach alleged
disability since January 1986 from chronic fatigue syndrome (CFS). Her insured
status expired in December 1990. After a June 1997 hearing, where both a medical
expert (ME) and vocational expert (VE) testified, an administrative law judge (ALJ)
found Luckenbach capable of performing one of her past jobs (machine tender), and

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
certain light unskilled jobs that the VE identified in response to a hypothetical which
the ALJ posed.

       Initially we note that Luckenbach’s challenge to the thoroughness of the
District Court’s analysis does not preclude us from conducting our own substantial-
evidence review. See Box v. Shalala, 52 F.3d 168, 170 (8th Cir. 1995) (reviewing
de novo grant of summary judgment to determine whether substantial evidence
supports Commissioner’s decision).

       Luckenbach first argues that the ALJ and ME erred by finding that she was not
disabled by CFS before her insured status expired. We disagree. During the period
at issue—January 1986 to December 1990—Luckenbach sought little medical care
until mid-1988, and even then she sought care primarily for insomnia. Although the
records she submitted to the Appeals Council reflect more medical visits for
complaints consistent with CFS, see Barnes v. Soc. Sec. Admin., 171 F.3d 1181, 1183
(8th Cir. 1999) (per curiam) (considering new evidence in determining if substantial
evidence supports ALJ’s decision), this Court may not reverse an ALJ’s decision
“merely because substantial evidence may allow for a contrary decision,” Bergmann
v. Apfel, 207 F.3d 1065, 1068 (8th Cir. 2000).

       We also reject Luckenbach’s challenge to the ME’s qualifications, as the ME’s
testimony was consistent for the most part with the most recent information on CFS
from the Centers for Disease Control and Prevention. And contrary to Luckenbach’s
assertion, the ALJ was not required to clarify the opinion of treating physician Joseph
Brewer, because Dr. Brewer started treating Luckenbach almost four years after her
insured status expired and thus he, like the ME, based his opinion about her CFS
during the relevant period on a review of the records.

      Luckenbach asserts that the ALJ’s residual-functional-capacity (RFC)
determination should have been based on Dr. Brewer’s 1995 and 1997 statements,

                                          -2-
and that the hypothetical should have included all of the limitations to which she
testified. These arguments also fail. Dr. Brewer’s statements did not constitute
opinions about her disability status during the relevant period, see Holmstrom v.
Massanari, 270 F.3d 715, 721 (8th Cir. 2001) (declining to give treating physician’s
opinion special weight when it consists only of vague, conclusory statements);
Stephens v. Shalala, 46 F.3d 37, 39 (8th Cir. 1995) (per curiam) (requiring claimant
to show she was disabled before date last insured); and to the extent she is
challenging the ALJ’s credibility findings, we defer to the ALJ who cited multiple
valid reasons for discrediting her, see Dunahoo v. Apfel, 241 F.3d 1033, 1038 (8th
Cir. 2001). Thus, the ALJ’s RFC findings for the period at issue are supported by
substantial evidence, see Pearsall v. Massanari, 274 F.3d 1211, 1217-18 (8th Cir.
2001), and the hypothetical was proper, see Haggard v. Apfel, 175 F.3d 591, 595 (8th
Cir. 1999).

       Finally, Luckenbach generally argues that the ALJ should have compared her
RFC to that required of a machine tender. However, given the ALJ’s determination
that she also could perform the light unskilled jobs the VE identified, the finding
about her ability to work as a machine tender is of no consequence.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-